Exhibit 10.34


AMENDMENT NUMBER ONE TO THE
TRANSITIONAL MANUFACTURING AND SUPPLY AGREEMENT


THIS AMENDMENT NUMBER ONE to the Transitional Manufacturing and Supply Agreement
(the "Amendment") is made and entered into as of the 25th day of June, 2013, by
and between GlaxoSmithKline Consume1· Healthcare L.P., a Delaware limited
liability company ("GSK"), and Medtech Products Inc., a Delaware corporation
("Buyer").
WHEREAS, the Buyer and GSK have previously entered into and executed that
Transitional Manufacturing and Supply Agreement, dated January 31, 2012 (the
"Agreement");


WHEREAS, Buyer and GSK desire to amend the Agreement upon the terms and
conditions noted below.


NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:


1.
The definition of "End Date" is hereby deleted in its entirety and replaced as
follows:



"End Date" means:


(i)
In respect of the Products supplied from the Memphis Manufacturing Site, the
date four (4) years after the Effective Date: and



(ii)    In respect of the Products specified, which are supplied from the
Aike    Manufacturing site, such specified Products being Tagamet®, Ecotrin®
and Beano®, the date six (6) years after the Effective Date.


2.
A new Section 5.3 shall be added as follows and the remaining sections
renumbered accordingly:



Notwithstanding Sections 5.1 and 5.2, Buyer shall not unilaterally adjust the
Forecast Schedule by more than plus or minus 20% in the aggregate in any one
consecutive three (3) calendar month period, including any consecutive three
calendar (3) month period for which a Firm Order(s) already exist. In the event
Buyer believes it is necessary to make such an adjustment to the Forecast
Schedule, the parties shall meet to discuss the rationale for the proposed
adjustment and GSK's ability to accommodate such proposed adjustment. For
clarification, any adjustment to the Forecast Schedule by more than an




--------------------------------------------------------------------------------

Exhibit 10.34


aggregate of plus or minus 20% for any 3 consecutive calendar months of such
Forecast Schedule shall only be made upon mutual consent of the pai1ies, which
shall not be unreasonably withheld.


3.
Schedule I is hereby deleted in it entirety and replaced with the new Schedule 1
attached hereto as Exhibit A.



4.
This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
instrument.



5.
Except as provided herein, all other terms, conditions and provision s of the
Agreement shall remain in full force and effect.



6.
This Amendment and the Agreement, including all documents referred to herein and
attached hereto, constitutes the entire agreement of the parties on the subject
matter hereof and supersedes all prior representations, understandings and
agreements between the parties with respect to such subject matter. The
documents referred to herein and attached hereto shall be read together with
this Amendment and the Agreement to determine the parties' intent. In the event
of a conflict between or among such documents, the documents shall govern in
this order: (1) this Amendment, (2) the Agreement, (3) the applicable Statement
of Work, if any, and (4) a Change Order, if any, related to the applicable
Statement of Work, if any.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized corporate officers or representatives as of the date
first above written.


Medtech Products Inc.
GlaxoSmithKline Consumer

Healthcare, L.P.


By: /s/ Ronald M. Lombardi                By: /s/ Joseph M. Kucharski


Name: Ronald M. Lombardi                Name: Joseph M. Kucharski


Title: Chief Financial Officer                Title: Business Development Mgr


Date: July 9, 2013                    Date: 25 June 2013        


